Case 1:16-cV-06496-LAK Document 270 Filed 01/25/19 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

RICHARD DENNIS, SONTERRA CAPITAL
MASTER FUND, LTD., FRONTPOINT .
FINANCIAL SERVICES FUND, L.P., : Case No.: l6-cv-6496 (LAK)
FRONTPOINT ASIAN EVENT DRIVEN FUND,

L.P., AND FRONTPOINT FINANCIAL .

HORIZONS FUND, L.P., on behalf of themselves : Hon. LeWis A. Kaplan

and all others similarly situated, '

Plaintiffs,
-against-

JPMORGAN CHASE & CO., JPMORGAN
CHASE BANK, N.A., JPMORGAN CHASE
BANK, N.A. AUSTRALIA, CITIGROUP INC.,
CITIBANK, N.A., CITIBANK N.A., AUSTRALIA :
BRANCH, BNP PARIBAS, S.A., BNP PARIBAS, :
AUSTRALIA BRANCH, THE ROYAL BANK OF :
SCOTLAND GROUP PLC, RBS N.V., RBS .
GROUP (AUSTRALIA) PTY LIMITED, UBS AG,:
UBS AG, AUSTRALIA BRANCH, AUSTRALIA :
AND NEW ZEALAND BANKING GROUP LTD., :
COMMONWEALTH BANK OF AUSTRALIA,
NATIONAL AUSTRALIA BANK LIMITED,
WESTPAC BANKING CORPORATION, .
DEUTSCHE BANK AG, DEUTSCHE BANK AG, :
AUSTRALIA BRANCH, HSBC HOLDINGS PLC,:
HSBC BANK AUSTRALIA LIMITED, LLOYDS :
BANKING GROUP PLC, LLOYDS BANK PLC,
MACQUARIE GROUP
LTD., MACQUARIE BANK LTD., ROYAL
BANK OF CANADA, ROYAL BANK OF
CANADA, AUSTRALIA BRANCH, MORGAN
STANLEY, MORGAN STANLEY AUSTRALIA :
LIMITED, CREDIT SUISSE GROUP AG,
CREDIT SUISSE AG, BANK OF NEW
ZEALAND, ICAP PLC, ICAP AUSTRALIA PTY:
LTD TULLETT PREBON PLC, TULLETT
PREBON (AUSTRALIA) PTY LTD., AND JOHN:
DOES NOS. 1- 50.

Defendants.

 

Case 1:16-cV-06496-LAK Document 270 Filed 01/25/19 Page 2 of 6

STIPULATION AND [PROPOSED] ORDER CONCERNING PLAINTIFFS’
MOTION FOR LEAVE TO AMEND AND FILE THE PROPOSED
SECOND AMENDED CLASS ACTION COMPLAINT

Plaintiffs Richard Dennis, Sonterra Capital Master Fund, Ltd. FrontPoint
Financial Services Fund, L.P., FrontPoint Asian Event Driven Fund, L.P., and FrontPoint
Fianncial Horizons Fund, L.P. (collectively, “Plaintiffs”), proposed plaintiff Orange County
Employees Retirement System (“OCERS”), and Defendants lCAP plc, lCAP Australia Pty Ltd.,
Tullett Prebon plc, and Tullett Prebon (Australia) Pty Ltd. (collectively, the “Stipulating
Defendants”), by and through their respective undersigned attorneys and subject to this Court’s
approval, hereby agree and stipulate as folloWs:

WHEREAS, the Court entered an Opinion and Order and a Memorandum
Opinion With respect to the motions to dismiss filed by all Defendants to this action (the
“Opinions” [ECF Nos. 227, 228]) on November 26, 2018, Which in combination dismissed all of
the claims asserted by Plaintiffs in the Amended Class Action Complaint [ECF No. 63] (the
“Amended Complaint”) against the Stipulating Defendants;

WHEREAS, the Opinion and Order [ECF No. 227] provided that Plaintiffs could
seek leave to amend their complaint Within thirty (3 0) days of the date of entry;

WHEREAS, on December 20, 2018, the Court so ordered a stipulation between
all parties extending the date for Plaintiffs to seek leave to amend their complaint from
December 26, 2018 to and including January 15, 2019 [ECF No. 254];

WHEREAS, on January 15, 2019, Plaintiffs filed their Motion for Leave to
Amend and File the Proposed Second Amended Class Action Complaint (the “Motion”), which
included as an exhibit the Proposed Second Amended Class Action Complaint (the “PSAC”);

WHEREAS, the Motion does not seek leave to amend With respect to any of the

Stipulating Defendants;

Case 1:16-cV-O6496-LAK Document 270 Filed 01/25/19 Page 3 of 6

WHEREAS, the PSAC does not contain any new allegations regarding the
Stipulating Defendants, but does repeat the allegations and claims previously asserted against the
Stipulating Defendants that the Court dismissed in the Opinions; and

WHEREAS Plaintiffs and OCERS acknowledge that they have included
allegations and claims regarding the Stipulating Defendants in the PSAC on behalf of OCERS,
which was not a party to the action when the Court issued the Opinions, solely for the purpose of
preserving OCERS’ appellate rights, and Plaintiffs acknowledge that by leaving in the PSAC the
allegations and claims from the Amended Complaint regarding the Stipulating Defendants that
were dismissed by the Court in the Opinions, the Plaintiffs are not now seeking to revive those
claims against the Stipulating Defendants if the PSAC is permitted to be filed (either by Way of
stipulation between the parties remaining in the case or by order of the Court).

NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and
between Plaintiffs, OCERS and the Stipulating Defendants, and ORDERED by the Court:

1. To the extent Plaintiffs are permitted to file the PSAC (either as a result of a

stipulation between the parties remaining in the case or an order by the Court):

a. The Court’s Opinions shall be deemed to apply to OCERS’ claims
against the Stipulating Defendants in the PSAC;

b. Accordingly, OCERS’ claims against the Stipulating Defendants in
the PSAC shall be, and hereby are dismissed, for the same reasons
set forth in the Opinions;

c. No Stipulating Defendant shall be considered a defendant in the
action, nor shall any of them have any obligation to respond to the

PSAC and/or otherwise participate as a defendant in the action

Case 1:16-cV-O6496-LAK Document 270 Filed 01/25/19 Page 4 of 6

while it is pending in this Court unless and until Plaintiffs move
the Court for an order reinstating one or more claims against the
Stipulating Defendants and the Court issues such an order (a
“Reinstatement Order”).

d. By not responding to the PSAC and/or by otherwise not
participating in the action as a defendant while it is pending in this
Court unless a Reinstatement Order is entered as to it, no
Stipulating Defendant waives, or shall be deemed to have waived,
any rights or defenses it possesses

e. OCERS’s claims as asserted in the PSAC against the Stipulating
Defendants shall be treated as dismissed and preserved for appeal.
Nothing in this Stipulation and Order shall be construed as
precluding OCERS or other Plaintiffs from seeking to move the
Court for an order reinstating one or more claims against any or all
of the Stipulating Defendants, and to the extent OCERS and the
other Plaintiffs have any rights to make such a motion and/or
appeal from an adverse judgment, those rights are not, and shall
not be deemed, prejudiced or waived by the execution of,
agreement to, or filing of this stipulation

2. No defense of any Stipulating Defendant to the claims in this action, including,
without limitation, defenses based upon lack of personal or subject matter

jurisdiction, lack of standing, lack of capacity, improper venue, statute of

Case 1:16-cV-06496-LAK Document 270 Filed 01/25/19 Page 5 of 6

limitations, and failure to state a claim, is prejudiced or waived by the execution
of, agreement to, or filing of this stipulation

This stipulation may be executed in separate counterparts, and counterparts may
be executed by facsimile or .pdf form, each of which shall be deemed an original.
This stipulation, once executed, may be submitted to the Court Without further

notice to any party.

Case 1:16-cV-06496-LAK Document 270 Filed 01/25/19 Page 6 of 6

Dated: January 25, 2019

\/\r\/cn,p;# W /Mo

Vincent Briganti\\
Geoffrey Hom

Peter St. Philip

Raymond P. Gimys
Christian P. Levis
LOWEY DANNENBERG, P.C.
One North Broadway
White Plains, NY 10601
Telephone: 914-997-0500
Fax: 914-997-0035
vbriganti@lowey.com

Christopher Lovell

Victor E. Stewart

Benj amin M. Jaccarino
LOVELL STEWART
HALEBIAN JACOBSON
61 Broadway - Suite 501
New York, New York 10006
Telephone: (212) 608-1900
Fax: (212) 719-4775
clovell@lshllp.com

Attorney for Plainti]jf€ ana’
Proposed Plaintiff OCERS

SO ORDERED:

Dated: New York, New York
January __, 2019

 

Hon. Lewis A. Kaplan
United States District Judge

Shari A. Brandt

H. Rowan Gaither IV

T. Jakob Sebrow

RICHARDS KIBBE & ORBE LLP
200 Liberty Street

New York, New York 10281
Telephone: (212) 530-1800

Fax: (212) 530-1801
sbrandt@rkollp.com

Attorneysfor ICAP plc ana1 ICAP Australia
Pty Lta'.

l~\m\/ui»$¢ dam /ntt

Harry S. ljavis

Brian T. Kohn

SCHULTE ROTH & ZABEL LLP
919 Third Avenue

New York, New York 10022
Telephone: (212) 756-2000

Fax: (212) 593-5955
harry.davis@srz.com
brian.kohn@srz.com

Attorneys for Tullett Prebon plc and Tullett
Prebon (Australia) Pty Ltd.

